FILED
                           NOT FOR PUBLICATION                              MAR 24 2016

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


ASAP COPY AND PRINT; ALI                         No. 14-56603
TAZHIBI; NINA RINGGOLD,
                                                 D.C. No. 2:14-cv-03688-R-PLA
              Plaintiffs - Appellants,

 v.
                                                 MEMORANDUM*
JERRY BROWN, in his Individual and
Official Capacity as Governor of the State
of California and in his Individual and
Official Capacity as Former Attorney
General of the State of California;
KAMALA HARRIS, in her Individual and
Official Capacity as Current Attorney
General of the State of California;
COUNTY OF LOS ANGELES; JOHN A.
CLARKE, in his Individual,
Administrative, and Official Capacity as
former Chief Executive Officer and of the
Los Angeles County Superior Court and
separately as Clerk of Court; WILLIAM
MITCHELL, in his Individual,
Administrative, and Official Capacity as
Interim and Current Chief Executive
Officer of the Los Angeles County
Superior Court and separately as Clerk of
Court; ROGER BOREN, in his Individual,
Administrative, and Official Capacity as


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
Administrative Presiding Justice of the
California Court of Appeals for the Second
Appellate District; SUPERIOR COURT
OF THE COUNTY OF LOS ANGELES,
FRANK MCGUIRE, in his Individual,
Administrative, and Official Capacity as
Clerk of Court; CANON BUSINESS
SOLUTIONS INC; GENERAL
ELECTRIC CAPITAL CORPORATION,
SHERRI CARTER, in her Individual,
Administrative, and Official Capacity as
Elected Chief Executive Officer of the Los
Angeles County Superior Court and
separately as Clerk of Court, BARBARA
M. SCHEPER, Judge, in her Individual
and Claimed Official Capacity,
DOUGLAS SORTINO, Judge, in his
Individual and Claimed Official Capacity;
CAROLYN KUHLE, Judge, in her
Individual and Administrative Capacity as
Presiding Judge on Review of Requests for
Accommodations for Disability under
CRC Rule 1.100; NAGI GHOBRIAL, in
his Individual, Official, and Administrative
Capacity of ADA Coordinator; JENNIFER
CASADOS, in her Individual, Official and
Administrative Capacity as ADA
Coordinator and separately as Deputy
Clerk of Court; LINDA MCCULLOUGH,
in her Individual, Official, and
Administrative Capacity as ADA
Coordinator; N. BENAVIDEZ, in her
Individual, Administrative, and Official
Capacity as Deputy Clerk of Court;
JOSEPH LANE, in his Individual,
Administrative, and Official Capacity as
Clerk of the Court; BECKY FISCHER, in

                                         2
her Individual, Administrative, and
Official Capacity as Deputy Clerk of
Court; S. BLAND, in her Individual,
Administrative, and Official Capacity as
Deputy Clerk of Court; O. CHAPARYAN,
in her Individual, Administrative, and
Official Capacity as Deputy Clerk of
Court; CANON FINANCIAL SERVICES
INC, ,

               Defendants - Appellees.


                    Appeal from the United States District Court
                       for the Central District of California
                     Manuel L. Real, District Judge, Presiding

                             Submitted March 8, 2016**
                                Pasadena, California

Before: REINHARDT, MURGUIA, and OWENS, Circuit Judges.

      Plaintiffs ASAP Copy and Print (“ASAP”), Ali Tazhibi, and Nina Ringgold1

appeal the district courts’ orders transferring venue, assigning the case to Judge

Manuel Real, denying an ex parte application to disqualify Judge Real, dismissing

the plaintiffs’ complaint, and awarding sanctions against Ringgold, among other




          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      1
      Ringgold is both a plaintiff in the federal lawsuit and the attorney for
ASAP and Tazhibi.

                                          3
issues raised. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm the

district court in full.2

1.     We affirm the district court’s order transferring venue. 28 U.S.C. § 1404(a)

establishes that “[f]or the convenience of parties and witnesses, in the interest of

justice, a district court may transfer any civil action to any other district or division

where it might have been brought or to any district or division to which all parties

have consented.” Here, it is undisputed that the plaintiffs could have brought their

lawsuit in the Central District of California. The district court did not abuse its

discretion in concluding that transfer to the Central District from the Northern

District was justified under § 1404(a). The relevant state litigation occurred in the

Central District, and the vast majority of defendants reside there. Further,

Ringgold’s office is in the Central District, and she has litigated numerous matters




       2
        We also grant the plaintiffs’ motion for judicial notice to the extent that it
is compatible with Federal Rule of Evidence 201 and “do[es] not require the
acceptance of facts subject to reasonable dispute.” Associated Gen. Contractors of
Am., San Diego Chapter, Inc. v. Cal. Dep't of Transp., 713 F.3d 1187, 1190 n.1
(9th Cir. 2013) (quoting California ex rel. RoNo, LLC v. Altus Fin. S.A., 344 F.3d
920, 931 n.8 (9th Cir. 2003)).

                                            4
there. See, e.g., Ringgold-Lockhart v. County of Los Angeles, 552 F. App’x 648

(9th Cir. 2014).3

2.    We affirm the district court’s order assigning the case to Judge Real. Central

District General Order 14-03 provides that “[a]ny case may be transferred from one

judge to another by order jointly signed by the transferor and transferee judges.”

General Order No. 14-03, at *15, available at https://www.cacd.uscourts.gov/sites/

default/files/general-orders/GO%2014-03.pdf. The plaintiffs’ lawsuit was originally

assigned to Judge Ronald S.W. Lew. Soon thereafter, Judge Real signed an order

reassigning the case to himself. Judge Lew did not sign the order, but the relevant

form had no space for Judge Lew’s signature, and there is no evidence in the record

that Judge Lew ever objected to the transfer. See In re Marshall, 721 F.3d 1032, 1040

(9th Cir. 2013) (noting the broad discretion enjoyed by district courts to interpret and

enforce their own general orders). Further, even if the district court erred in




      3
         We also reject the plaintiffs’ argument that the district court lacked the
power to grant the defendants’ motion to transfer venue without providing the
plaintiffs with an opportunity to respond. See Wash. Pub. Utils. Grp. v. U.S. Dist.
Court for W. Dist. of Wash., 843 F.2d 319, 326 (9th Cir. 1987) (noting that the
petitioners had “failed to demonstrate that a sua sponte order to change venue
would be a clear error as a matter of law”).

                                           5
reassigning the case, the plaintiffs have not established any prejudice caused by the

error.4

3.        We affirm the district court’s order denying the plaintiffs’ ex parte application

to disqualify Judge Real. The plaintiffs argue that Judge Real should have been

disqualified under 28 U.S.C. § 144 and § 455 because he harbored a “pervasive bias”

against them. Under both statutory sections, the determinative question is “whether

a reasonable person with knowledge of all the facts would conclude that the judge’s

impartiality might reasonably be questioned.” Pesnell v. Arsenault, 543 F.3d 1038,

1043 (9th Cir. 2008) (quoting United States v. Hernandez, 109 F.3d 1450, 1453 (9th

Cir. 1997)). As the district court correctly concluded, the plaintiffs have not come

close to establishing the requisite bias and have instead largely relied on “the

outlandish suggestion that any judge who has formed any opinion about a legal issue

or a party’s attorney must be recused because of unfair bias.”

4.        We affirm the district court’s order dismissing the plaintiffs’ complaint under

the Rooker-Feldman doctrine because the complaint is a collateral attack on previous

state court judgments. Under the Rooker-Feldman doctrine, federal district courts lack

jurisdiction to hear “cases brought by state-court losers complaining of injuries caused



          4
        We also reject the plaintiffs’ argument that the district court erred by not
granting their request for “intercircuit assignment” under 28 U.S.C. § 292.

                                              6
by state-court judgments rendered before the district court proceedings commenced

and inviting district court review and rejection of those judgments.” Exxon Mobil

Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 284 (2005). Here, the plaintiffs’

lawsuit is premised on two categories of claims. First, the complaint alleges a litany

of state and federal violations stemming from discrete state court decisions issued

against the plaintiffs. As relief, the complaint requests injunctions barring the

enforcement of the state court orders. The complaint also asks the district court to

“deem” certain state proceedings “void.” Those claims are therefore barred by the

Rooker-Feldman doctrine because they essentially seek relief from state court

judgments. See Noel v. Hall, 341 F.3d 1148, 1164 (9th Cir. 2003). The lawsuit’s

second category of claims alleges that superior court judges in the County of Los

Angeles have effectively resigned their positions and are sitting unconstitutionally

because they have accepted county employment benefits, in addition to the

compensation prescribed by the state legislature. As relief, the plaintiffs seek to void

and prevent the enforcement of prior state proceedings. The second category of claims

is therefore also barred by the Rooker-Feldman doctrine because “the relief requested

in the federal action would effectively reverse the state court decision or void its




                                           7
ruling.” Cooper v. Ramos, 704 F.3d 772, 779 (9th Cir. 2012) (quoting Fontana

Empire Ctr., LLC v. City of Fontana, 307 F.3d 987, 992 (9th Cir. 2002)).5

5.    We affirm the district court’s order granting defendant Canon Financial

Services’ motion for Rule 11 sanctions against Ringgold after she named the company

as a defendant in the federal lawsuit. As Canon Financial and the other defendants

have amply demonstrated, the district court did not abuse its discretion in concluding

that the lawsuit was a frivolous and thinly veiled collateral attack on previous state

court judgments. See Fed. R. Civ. P. 11(b)(1), (2). That conclusion is even more

appropriate in Canon Financial’s specific case because the company was not

responsible for the conduct that gave rise to the vast majority of the complaint’s

allegations.6



      5
         Even if the district court had jurisdiction over the claims regarding the
compensation of state judges, the complaint’s dismissal was justified because the
plaintiffs have failed to state a claim upon which relief can be granted. See Fed. R.
Civ. P. 12(b)(6). The complaint’s legal theory hinges on the curious assertion that
because state judges have accepted additional county employment benefits, they
have unwittingly resigned and are, in essence, impostors on the bench who are
violating the unconsenting plaintiffs’ federal and state rights. That position finds
no support in state or federal law.
      6
        We also reject Ringgold’s contention that Canon Financial violated Rule
11’s safe harbor provision. Canon Financial served its motion for sanctions on
Ringgold more than 21 days before filing it with the court, and the motion clearly
described the conduct at issue. See Fed. R. Civ. P. 11, Advisory Comm. Notes,
1993.

                                          8
AFFIRMED.




            9